—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered October 25, 1995, convicting him of robbery in the first degree (two counts), criminal possession of stolen property in the fourth degree, criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court improperly admitted evidence of uncharged bad acts is without merit. Since the *735defendant’s statement to the robbery victim during the course of the crime was inextricably interwoven with the acts constituting that crime, the admission of the evidence was proper (see, People v Ventigmilia, 52 NY2d 350; People v Vails, 43 NY2d 364; People v Chu-Joi, 239 AD2d 596). The defendant’s contention with respect to the court’s charge regarding the limited use of the above evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245).
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.